



EXHIBIT 10.1


SECOND AMENDMENT TO ACQUISITION AGREEMENT
This SECOND AMENDMENT TO ACQUISITION AGREEMENT (this “Amendment”), dated as of
September 22, 2016, is entered into by and among Archie Bennett, Jr., Monty J.
Bennett, Remington Holdings GP, LLC, a Delaware limited liability company, MJB
Investments, LP, a Delaware limited partnership, Mark A. Sharkey, Remington
Holdings, LP, a Delaware limited partnership, Ashford, Inc., a Delaware
corporation, Ashford Advisors, Inc., a Delaware corporation, Remington
Hospitality Management, Inc., a Delaware corporation, Ashford GP Holdings I,
LLC, a Delaware limited liability company, and Remington GP Holdings, LLC, a
Delaware limited liability company (collectively, the “Parties”).
WHEREAS, the Parties have entered into an Acquisition Agreement, dated as of
September 17, 2015 (the “Original Acquisition Agreement”);
WHEREAS, the Parties have entered into a First Amendment to Acquisition
Agreement, dated as of May 24, 2016 (the “First Amendment,” and together with
the Original Acquisition Agreement, the “Acquisition Agreement”);
WHEREAS, the Parties desire to amend the Acquisition Agreement to extend the
Termination Date, on the terms and subject to the conditions set forth herein;
and
WHEREAS, pursuant to Section 11.08 of the Acquisition Agreement, the amendment
contemplated by the Parties must be contained in a written agreement signed by
each Party.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
1.
Definitions. Capitalized terms used but not defined in this Amendment have the
respective meanings assigned to them in the Acquisition Agreement.



2.
Amendment to the Acquisition Agreement. As of the date first written above (the
“Effective Date”), the Acquisition Agreement is hereby amended as follows:

(a)
Section 10.01(b)(ii) of the Acquisition Agreement is hereby amended by deleting
the date “October 7, 2016” from such section and substituting in lieu thereof
the date “April 7, 2017.”



3.
Miscellaneous. Except as expressly provided in this Amendment, all of the terms
and provisions of the Acquisition Agreement are and will remain in full force
and effect, and are hereby ratified and confirmed by the Parties. Without
limiting the generality of the foregoing, the amendments contained herein will
not be construed as an amendment to or waiver of any other provision of the
Acquisition Agreement or as a waiver of or consent to any further or future
action on the part of any Party that would require the waiver or consent of any
other Party. On and after the Effective Date, each reference in the Acquisition
Agreement will mean and be a reference to the Acquisition Agreement as amended
by this Amendment. This Amendment will be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule or any other principle that
could require the application of the laws of any other jurisdiction. The
headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment. This Amendment may be executed in
counterparts, each of which is deemed an original, but all of which constitutes
one and the same agreement. Delivery of an executed counterpart of this
Amendment electronically or by facsimile shall be effective as delivery of an
original executed counterpart of this Amendment.



[SIGNATURE PAGES FOLLOW]











--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
to be effective as of the date first written above.     
 
/s/ ARCHIE BENNETT, JR.
 
Archie Bennett, Jr.
 
 

 
/s/ MONTY J. BENNETT
 
Monty J. Bennett
 
 



REMINGTON HOLDINGS, LP
By: REMINGTON HOLDINGS GP, LLC, its general partner
 
By:
 
/s/ ARCHIE BENNETT, JR.
 
Name:
 
Archie Bennett, Jr.
 
Title:
 
Member

 
By:
 
/s/ MONTY J. BENNETT
 
Name:
 
Monty J. Bennett
 
Title:
 
Member

REMINGTON HOLDINGS GP, LLC
 
By:
 
/s/ ARCHIE BENNETT, JR.
 
Name:
 
Archie Bennett, Jr.
 
Title:
 
Member

 
By:
 
/s/ MONTY J. BENNETT
 
Name:
 
Monty J. Bennett
 
Title:
 
Member

 
ASHFORD INC.
 
 
 
 
By:
 
/s/ DAVID A. BROOKS
 
Name:
 
David A. Brooks
 
Title:
 
Chief Operating Officer, General Counsel and Secretary





2





--------------------------------------------------------------------------------



 
ASHFORD ADVISORS, INC.
 
 
 
 
By:
 
/s/ DAVID A. BROOKS
 
Name:
 
David A. Brooks
 
Title:
 
Chief Operating Officer, General Counsel and Secretary

 
REMINGTON HOSPITALITY MANAGEMENT, INC.
 
 
 
 
By:
 
/s/ DAVID A. BROOKS
 
Name:
 
David A. Brooks
 
Title:
 
Chief Operating Officer, General Counsel and Secretary



MJB INVESTMENTS, LP
By: MJB Investments GP, LLC, its general partner
 
By:
 
/s/ MONTY J. BENNETT
 
Name:
 
Monty J. Bennett
 
Title:
 
Sole Member

 
/s/ MARK A. SHARKEY
 
Mark A. Sharkey



ASHFORD GP HOLDINGS I, LLC
By: Ashford Advisors, Inc., its sole member
 
By:
 
/s/ DAVID A. BROOKS
 
Name:
 
David A. Brooks
 
Title:
 
Chief Operating Officer, General Counsel and Secretary



REMINGTON GP HOLDINGS, LLC
By: Remington Hospitality Management, Inc., its sole member
 
By:
 
/s/ DAVID A. BROOKS
 
Name:
 
David A. Brooks
 
Title:
 
Chief Operating Officer, General Counsel and Secretary







3



